Title: To Thomas Jefferson from André Limozin, [7 October 1787]
From: Limozin, André
To: Jefferson, Thomas


Le Havre [7 Oct. 1787]. Has reports that all disputes between England and France “are almost entirely Settled,” but will believe only what he learns through TJ, especially while he hears that “they are continuing to press People in England to fitt out their Fleet.” Feels it his duty to observe that it would be to the advantage of the commerce of the United States to solicit from the French government permission to transfer goods which cannot be sold on their arrival in France, except at a great loss, to ships bound for other ports, under the supervision of customs officers, without landing the goods, paying only a small duty such as one-half of one per cent; the customs officers now require not only full import duties but also very heavy export duties, the two  amounting to one-fourth of the value of the goods. Asks pardon for his “frequent and troublesome observations.” Encloses statement of account for the expenses of “la Reception et Expedition d’une grande Caisse Contenant Curiosité naturelle et trois Caisses Graines” which arrived for TJ on the last packet from New York, amounting to £160 7s. Will ship on the American vessel, the Juno, Captain Jenkins, the four boxes of books TJ forwarded to him; she is a fast-sailing, three-masted ship of 240 tons and will depart in two or three weeks, in case TJ has anything else to forward; or, if there are any passengers that TJ wants to go by her, she “hath an exceeding good Cabbin.”
